DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following features must be shown and clearly labeled with respective reference numerals or the feature(s) canceled from the claim(s):
“a centrally disposed cup acme portion” (claim 1)
“two rear acme portions” (claim 1)
“a first convergence of the two rear acme portions” (claim 1)
“a second piece” (claim 3)
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 3 and 10 are objected to because of the following informalities:  
“a spine” (claim 3) should read “a spine of the wearer,” to enhance clarity
“adjacent to a lateral-most portion of said rib cage” (claim 10) should read “configured to be adjacent to a lateral-most potion of said rib cage,” to clearly recite the structure of the garment in relation to the human body
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “two bra cups having a centrally disposed cup acme portion.” The limitation is indefinite, as it is unclear whether the two bra cups each have a centrally disposed cup acme portion, i.e., one cup acme portion along the respective center of each cup, or if the two bra cups have a single acme portion that is centrally disposed between the two cups. For purposes of examination, the Examiner will interpret the limitation as follows: “two bra cups each having a respective centrally disposed cup acme portion.”
Similarly, claims 1 and 10 recite the limitation “a pocket along an inner surface of each bra cup.” The limitation is indefinite, as it is unclear whether Applicant intends to recite a single pocket that continuously extends along an inner surface of both bra cups, of if each bra cup has its own pocket, so as to include two pockets. For purposes of examination, the Examiner will interpret the limitation as follows: “two pockets, each pocket extending along an inner surface of a respective bra cup of the two bra cups.”
Similarly, claim 2 recites the limitation “a lower stitching extending upwardly from each diametrical location to a second convergence downward of the first convergence.” The limitation is indefinite, as it is unclear whether Applicant intends to recite a single lower stitching or two lower stitchings. For purposes of examination, the Examiner will interpret the limitation as follows: “two lower stitchings extending respectively upwardly from each diametrical location to a second convergence downward of the first convergence.”
Claim 1 also recites the limitations “two rear acme portions” and “a first convergence of the two rear acme portions.” The Examiner notes that Applicant appears to be using the word “acme” to refer to a peak or highest point of something (see page 6, liens 20-24 of the specification). However, it is unclear how two peak portions/highest portions can converge with each other. The Examiner further notes that the claimed acme portions are not clearly labeled in the drawings (see drawing objections above), and it is therefore unclear if Applicant intends for the acme portions to actually refer to just the highest point of the structure, or the entire structure itself, the edge including the highest structure, etc. 
Claims 1 and 10 recite the limitation “two upper tapering stitchings.” The limitation is indefinite in view of the drawings and specification, as the word “taper” typically means “to become progressively smaller toward one end” or “to diminish gradually” (see definitions 1 and 2 of “taper” via Merriam-Webster.com). However, the drawings appear to depict wherein the zigzag stitchings/seams (along 71, see Figs. 2-3) have a consistent width/presence along the length of each seam, such that the stitching itself neither becomes progressively smaller nor diminishes gradually. The specification does not provide any further detail as to how the stitching is tapered or tapering.
Claim 3 recites the limitation “a second piece.” The limitation is indefinite, as no first piece (or any other “piece”) has been previously recited, and it is unclear what the second piece is “second” in relation to. The Examiner further notes that the claimed second piece is not clearly labeled in the drawings (see drawing objections above), and therefore it is unclear exactly which structure Applicant intends to indicate.
Dependent claims are rejected at least for depending from rejected claims.

Examiner’s Note
Claims 1-10 are currently free of prior art rejections, but should not be construed as reciting allowable subject matter. It is noted that substantive amendments to the claims may result in prior-art-based rejections in future Office Actions, and claims 1-10 remain rejected under 35 USC 112(b), as discussed above.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. For example, Nogawa et al. (US PG Pub 2021/0204618) and Rubinstein (US Patent No. 2,149,819) each teach bra cups with inner pockets for supporting a wearer’s breasts; Lott (US Patent No. 10,201,192) teaches a supportive bra with rear cross-straps attached to a chest band via a plurality of stitchings; and Pundyk (US PG Pub 2012/0244782) teaches a supportive bra having various panels attached via zigzag stitching, for compression and support.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOCELYN BRAVO whose telephone number is (571)270-0581. The examiner can normally be reached Mon - Fri 9:30am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup, can be reached at (571) 272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOCELYN BRAVO/Primary Examiner, Art Unit 3732